Exhibit 10.2

 

LOGO [g498444g17e64.jpg]

December 6, 2018

Donna Coleman

The Madison Square Garden Company

Two Pennsylvania Plaza

New York, NY 10121

Dear Donna:

As you know, your employment with MSG Sports & Entertainment, LLC (“MSG”) will
end as a result of your retirement on March 31, 2019 (the “Retirement Date”). We
are prepared to provide you with certain Retirement Benefits (as defined in
Section 2 below) as set forth in this Agreement (the “Agreement”) in
consideration of your executing, delivering and complying with the terms,
conditions and obligations applicable to you under this Agreement. To receive
the Retirement Benefits set forth in Section 2 below, you must return one
originally signed copy of this Agreement to Shari Holtzman, Vice President
Employment Law, at 2 Penn Plaza, 19th Floor, New York, New York 10121 no later
than December 27, 2018. This Agreement shall become automatically null and void
unless this Agreement is executed by you and returned to Shari Holtzman in
accordance with the preceding sentence.

You acknowledge and agree that the Retirement Benefits being provided to you
herein are in exchange for your promises, representations, releases, agreements
and obligations contained herein and are valuable and sufficient consideration.
Now, therefore, you and MSG agree as follows:

 

1.

Transition/Retirement/Effect on Benefits

(a) Transition/Retirement. MSG will continue your employment through March 31,
2019, unless terminated earlier by you as a result of your resignation or by MSG
for “Cause” as defined below. Effective at the close of business on December 31,
2018, you shall step down as Chief Financial Officer of MSG, and between
January 1, 2019 and March 31, 2019 your title shall be EVP Finance and you shall
be available to provide transitional advice and assistance to your successor
(which you may do remotely or in New York City, on occasion, as may be
reasonably requested from time to time (in such case with reimbursement for
reasonable travel expenses)). Your final date of employment shall be referred to
herein as the “Retirement Date.” As of the Retirement Date, you will cease to
accrue credit toward pension vesting or any other benefits.

(b) Cause. For purposes of this Agreement “Cause” shall mean your (i) commission
of an act of fraud, embezzlement, misappropriation, willful misconduct, gross
negligence or breach of fiduciary duty against the Company or an affiliate
thereof, or (ii) commission of any act or omission that results in a conviction,
plea of no contest, plea of nolo contendere, or imposition of unadjudicated
probation for any crime involving moral turpitude or any felony.

(c) Compensation. Your existing annual base salary of One Million Two Hundred
Thousand Dollars ($1,200,000) will continue through the Retirement Date.

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

     



--------------------------------------------------------------------------------

(d) Retirement Plans. You will continue through the Retirement Date to be
eligible to participate, vest and accrue benefits under the Madison Square
Garden 401(k) Savings Plan; the MSG Sports & Entertainment, LLC Cash Balance
Pension Plan; or any other benefit plan in which you are eligible to participate
as a Company employee (the “Plans”).

(e) Executive Compensation. Effective as of December 31, 2018, you will not be
eligible to receive any new long-term incentive awards (“LTIP”).

(f) Termination. If your employment with MSG is terminated for “Cause” on or
before December 31, 2018, you will not be entitled to any Retirement Benefits as
set forth in Section 2 below.

(g) Return of Company Property. You acknowledge and agree that as of the
Retirement Date, you will return to MSG all of the Company’s (as defined in
Section 3(a) below) property, including, without limitation, Confidential and
Proprietary Information (as defined in Section 4(b) below), office keys, Company
identification cards, access, press and other passes, and all documents, files,
equipment, computers, laptops, printers, cell phones, monitors, telephones,
BlackBerry or similar devices, smartphones or other personal electronic devices,
fax machines, credit cards, computer software, flash drives, discs and access
materials and other property prepared by, for or belonging to the Company (all
of such property being referred to herein as “Company Property”).
Notwithstanding the foregoing, you are not required to return your
Company-issued iPhone or the Company-issued computer located at your personal
residence (subject to the removal of all Company information as of the
Retirement Date). You acknowledge and agree that other than for Company business
prior to the Retirement Date: (i) you have not and will not utilize the Company
Property or make or retain any copies, duplicates, reproductions or excerpts of
the Company Property, and (ii) you have not and will not access, utilize or
affect in any manner, any of the Company Property, including, without
limitation, its electronic communications systems or any information contained
therein.

(h) Health Coverage. Your Company-sponsored medical, dental and/or vision
coverage, if any, will cease as of the last day of the month in which the
Retirement Date occurs. You may be eligible to obtain continuation coverage for
a period of time thereafter pursuant to the federal COBRA statute by returning
an election form and paying the required premiums on a timely basis. Further
details regarding COBRA coverage and any necessary forms will be sent to you
under separate cover after the Retirement Date.

(i) Life, Disability and AD&D Insurance. Your Company-sponsored life, long-term
disability and accidental death and dismemberment (“AD&D”) insurance coverage,
if any, will cease as of the Retirement Date. There is a thirty-one- (31-) day
grace period after the Retirement Date during which you may convert your
Company-sponsored life insurance and supplemental AD&D coverage to a private
policy. You may continue to receive such coverage by completing the applicable
notice of conversion privilege form (if requested by you) and complying with the
applicable requirements. This form will be sent to you under separate cover
after the Retirement Date.

(j) Retirement Plans. Any vested benefits that you may have accrued under the
Plans, if any, will be payable after the Retirement Date in accordance with the
terms of those Plans, as explained in the summary plan descriptions you have
previously received. As of the Retirement Date, pursuant to the terms and
conditions of the Plans, you will forfeit all benefits that are not vested as of
the Retirement Date. You may obtain additional copies of the summary plan
descriptions from the Corporate Benefits Department.

(k) Paid Time Off. You will be paid for any accrued and unused paid time off to
which you may have been entitled under Company policies (and as limited
thereby), if any, through the Retirement Date as soon as reasonably practicable
after the Retirement Date.

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         2   



--------------------------------------------------------------------------------

2.

Retirement Benefits

Subject to the terms and conditions contained in this Agreement, if you:
(i) execute and deliver this Agreement to Shari Holtzman by the date set forth
above, (ii) remain employed through at least December 31, 2018, and (iii) do not
revoke this Agreement during the revocation period set forth in Section 10(a)
below:

(a) Restricted Stock Units. (i) All of the time-based restrictions on each of
your outstanding restricted stock unit awards granted to you under the plans of
the Company shall immediately be eliminated, (ii) payment and deliveries with
respect to your restricted stock units that are not subject to performance
criteria or are subject to performance criteria that have previously been
satisfied (as certified by the Compensation Committee) shall be made on
March 31, 2019, and (iii) payments or deliveries with respect to your restricted
stock units that are subject to performance criteria that have not yet been
satisfied shall be made on the 90th day after the applicable performance
criteria is certified by the Compensation Committee as having been satisfied (if
so certified).

(b) Bonus. You (or, in the event of your death, your estate) will remain
eligible to receive a prorated bonus under the MSG Management Performance
Incentive Plan (“MPIP”) with respect to the fiscal year ending June 30, 2019,
despite you no longer being employed by MSG on the date on which such bonus
would typically be paid. Such bonus will be calculated based on actual salary
dollars earned during the fiscal year and based on your annual target bonus as
well as Company and corporate unit performance, but without adjustment for your
individual performance. In the event your employment is terminated by the
Company without “Cause” prior to March 31, 2019, such bonus shall be calculated
based on the salary you would have received from the beginning of the fiscal
year through March 31, 2019. Such bonus will be paid to you in a lump sum, cash
payment, subject to legally required withholding taxes and deductions, if and
when bonuses are generally paid to other employees who are eligible to
participate in the MPIP with respect to the fiscal year ending June 30, 2019.

(c) Additional Compensation. In the event your employment is terminated by the
Company without “Cause” prior to March 31, 2019, you shall receive continuing
payments representing the salary you would have received had your employment
continued through March 31, 2019, paid to you in a manner consistent with the
Company’s regular payroll practices.

(d) No Other Retirement Benefits. For purposes of this Agreement, the retirement
benefits set forth in this Section 2 shall be referred to as the “Retirement
Benefits.” The Retirement Benefits represent a complete settlement, release and
waiver of any claims for allegedly lost wages, benefits, bonuses, or
other compensation, mental, physical or other personal injuries, pain and
suffering, and costs in connection with any other relief you may seek or claim
you may have against the Company. You agree that no other monies or relief are
due to you, other than the payments provided for in this Agreement in
consideration of your general release of all claims that you have, may have or
may have had against the Releasees (as defined in Section 3(a) below).

 

3.

Release

(a) You, on behalf of yourself, your heirs, executors, administrators and/or
assigns, do hereby release and discharge MSG, together with its direct and
indirect parent corporations, subsidiaries, affiliates, joint ventures,
partners, and related entities, past, present and future, and its or their
predecessors, successors and assigns (collectively, the “Company”), and its or
their officers, directors, employees, consultants, agents, insurers, reinsurers,
shareholders, representatives and assigns, past, present and future,
(collectively with the Company, the “Releasees”), of and from any and all
legally waivable suits, debts, complaints, claims, liabilities, demands or
causes of action, or any right to any other monetary recovery or personal
relief, known or unknown,

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         3   



--------------------------------------------------------------------------------

of whatever nature, which you, or any of your heirs, executors, administrators,
and assigns ever had or now have against each or any of the Releasees, based
upon or arising from any fact or set of facts, whether known or unknown to you,
from the beginning of time to the date of execution of this Agreement,
including, without limitation, any and all claims arising out of or relating to
your employment by MSG or the Company, or the termination of your employment.
Without limiting the generality of the foregoing, this Release includes any
claim or right based upon or arising under any federal, state or local fair
employment practices or equal opportunity laws, including, but not limited to,
any and all claims under the Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, Section 1981 of the Civil Rights Act of 1870, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the Worker
Adjustment and Retraining Notification Act, the Family Medical Leave Act, the
New York Human Rights Law, the New York Labor Law, the New York Executive Law,
the New York Wage and Hour Laws, the New York Civil Rights Law, the New York
City Human Rights Law, the Sarbanes-Oxley Act, each as amended, and any and all
other federal, state or local statutory or common law claims, now or hereafter
recognized, including but not limited to, any claims for economic loss,
compensatory damages, punitive damages, liquidated damages, attorneys’ fees,
expenses and costs.

(b) Notwithstanding the generality of the foregoing, nothing herein constitutes
a release or waiver by you of: (i) any claim or right that may arise after the
execution of this Agreement; (ii) your right to participate in or cooperate with
a proceeding with any federal, state or local government agency enforcing
discrimination laws; or (iii) any claim or right you may have under this
Agreement.

(c) You further agree and covenant that should any person, organization, or
other entity file, charge, claim, sue, or cause or permit to be filed any civil
action, suit or legal proceeding, or if any person, organization, or other
entity has filed, charged, claimed, sued, or caused or permitted to be filed any
civil action, suit or legal proceeding, against any of the Releasees involving
any matter occurring at any time in the past, you are not entitled to and will
not seek or accept monetary relief in such civil action, suit or legal
proceeding.

(d) You affirm that to the best of your knowledge you have reported to the
Company in writing any work-related physical or mental injury, illness or
impairment which you may have experienced.

 

4.

Confidentiality

(a) Agreement. Except as set forth in Section 6, you hereby agree to keep the
existence and terms of this Agreement confidential and not to disclose them to
any persons other than to your legal, financial and/or tax advisors or to
members of your immediate family (all of whom shall also be bound by the
foregoing confidentiality covenant) or as required by law, rule, regulation or
judicial process. You agree not to issue any press release or public statement
or otherwise disclose any matter arising in connection with this Agreement
(other than as provided for herein), unless so issued or disclosed with the
prior written consent of the Company. Notwithstanding the foregoing, you are
expressly permitted to advise any potential employer or person or entity with
whom/which you may enter into a business or other professional relationship that
you are subject to the restrictive covenants and other obligations of this
Agreement.

(b) Confidential and Proprietary Information. You hereby represent, warrant and
agree that: (i) during the course of your employment, you have had access and
will have access to Confidential and Proprietary Information (as defined below),
(ii) you have not taken, nor shall you take at any time, including after the
Retirement Date, any Confidential and Proprietary Information, and (iii) you
shall retain in strict confidence and shall not use for any purpose whatsoever
or divulge, disseminate, copy, disclose to any third party, or otherwise use any
Confidential and Proprietary Information. As used in this Agreement,
“Confidential and Proprietary Information” means any non-public information that
is material or of a confidential, proprietary, commercially sensitive or
personal nature of, or regarding, any of the Releasees (in any form including,
without

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         4   



--------------------------------------------------------------------------------

limitation, confidential or proprietary information which is written, digital,
oral or in any other format), including, without limitation: (i) information
designated or treated as confidential; (ii) budgets, plans, forecasts or other
financial or accounting data; (iii) customer, guest, fan, vendor, sponsor,
marketing affiliate or shareholder lists or data; (iv) technical or strategic
information regarding the Releasees’ advertising, sports, entertainment,
theatrical, or other businesses; (v) advertising, sponsorship, business, sales
or marketing tactics, strategies or information; (vi) policies, practices,
procedures or techniques; (vii) trade secrets or other intellectual property;
(viii) information, theories or strategies relating to litigation, arbitration,
mediation, investigations or matters relating to governmental authorities;
(ix) terms of agreements with third parties and third party trade secrets;
(x) information regarding employees, talent, players, coaches, agents,
consultants, advisors or representatives, including their compensation or other
human resources policies and procedures; (xi) information or strategies relating
to any potential or actual business development transactions and/or any
potential or actual business acquisition, divestiture or joint venture, and
(xii) any other information the disclosure of which may have an adverse effect
on the Releasees’ business reputation, operations or competitive position,
reputation or standing in the community.

If disclosed, Confidential and Proprietary Information could have an adverse
effect on the Company’s standing in the community, its business reputation,
operations or competitive position or the standing, reputation, operations or
competitive position of any of its affiliates, subsidiaries, officers,
directors, employees, coaches, consultants or agents or any of the Releasees.

Notwithstanding the foregoing, the obligations of this Section 4(b), other than
with respect to subscriber information, shall not apply to Confidential and
Proprietary Information which is: (a) already in the public domain or which
enters the public domain other than by your breach of this Section;
(b) disclosed to you by a third party with the right to disclose it in good
faith; or (c) specifically exempted in writing by the Company from the
applicability of this Agreement.

If requested by the Company, you agree to deliver to the Company upon your
retirement, or at any earlier time the Company may request, all memoranda,
notes, plans, files, records, reports, and software and other documents and data
(and copies thereof regardless of the form thereof (including electronic
copies)) containing, reflecting or derived from Confidential and Proprietary
Information or the Materials (as defined in Section 5(b) below) of the Company
or any of its affiliates which you may then possess or have under your control.
If so requested, you shall provide to the Company a signed statement confirming
that you have fully complied with this Section. Notwithstanding the foregoing,
you shall be entitled to retain your contacts, calendars and personal diaries
and any materials needed for your tax return preparation or related to your
compensation.

 

5.

Additional Understandings

(a) Non-Disparagement. You agree, for yourself and others acting on your behalf,
that you (and they) have not disparaged and will not disparage, make negative
statements about (either “on the record” or “off the record”) or act in any
manner which is intended to or does damage to the good will of, or the business
or personal reputations of the Company or any of its incumbent or former
officers, directors, agents, consultants, employees, successors and assigns or
any of the Releasees. The Company agrees that, except as necessary to comply
with applicable law or the rules of the New York Stock Exchange or any other
stock exchange on which the Company’s stock may be traded (and any public
statements made in good faith by the Company in connection therewith), it and
its corporate officers and directors, employees in its public relations
department or third party public relations representatives retained by the
Company will not disparage you or make negative statements in the press or other
media which are damaging to your business or personal reputation. In the event
that the Company so disparages you or makes such negative statements, then
notwithstanding anything herein to the contrary, you may make a proportional
response thereto.

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         5   



--------------------------------------------------------------------------------

(b) Physical and Intellectual Property. You agree that the Company is the owner
of all rights, title and interest in and to all documents, tapes, videos,
designs, plans, formulas, models, processes, computer programs, inventions
(whether patentable or not), schematics, music, lyrics and other technical,
business, financial, advertising, sales, marketing, customer or product
development plans, forecasts, strategies, information and materials (in any
media whatsoever) developed or prepared by you or with your cooperation in
connection with your employment by MSG or the Company (the “Materials”). The
Company will have the sole and exclusive authority to use the Materials in any
manner that it deems appropriate, in perpetuity, without payment to you. You
further agree not to utilize any Materials or other Company intellectual
property (including, without limitation, any Company name, copyright, trademark,
tradename, know-how, or patent) in violation of the Company’s rights thereunder,
in a manner that violates your other obligations hereunder, or in a manner that
would reasonably be confused as your having a continued association with the
Company.

(c) Publications. You agree for yourself and others acting on your behalf, that
you (and they) shall not, at any time, participate in any way in the writing or
scripting (including, without limitation, any “as told to” publications) of any
book, article, periodical, periodical story, movie, play, other written or
theatrical work, or video that (i) relates to your services to MSG or any of its
affiliates or (ii) otherwise refers to the Company or its respective businesses,
activities, directors, officers, employees or representatives (other than
identifying your biographical information), without the prior written consent of
the Company. You hereby acknowledge that no such consent has been provided.

 

6.

Exception for Disclosure Pursuant to Law

Nothing in this Agreement shall prohibit or restrict you from: (i) making any
disclosure of information required or expressly protected by law, including
providing truthful testimony if required to do so by court order or legal
process; (ii) cooperating, participating or assisting in any investigation or
proceeding brought by any federal, state or local regulatory or law enforcement
agency or legislative body, any self-regulatory organization, or the Company’s
legal, compliance or human resources officers; or (iii) making any disclosure
otherwise permitted by applicable law.

 

7.

Further Cooperation

Following the Retirement Date, you will no longer provide any regular services
to the Company or represent yourself as a Company agent. If, after the
Retirement Date, the Company so requests, you agree to cooperate fully with the
Company in connection with any matter with which you were involved prior to the
Retirement Date, or in any litigation or administrative proceedings or appeals
(including any preparation therefor) where the Company believes that your
personal knowledge, attendance and participation could be beneficial to the
Company. This cooperation includes, without limitation, participation on behalf
of the Company in any litigation or administrative proceeding brought by any
former or existing Company employees, representatives, agents or vendors. The
Company will pay you for your services rendered under this provision at the rate
of $6,120 per day for each day or part thereof, within 30 days of the approval
of the invoice therefor.

The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this Section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         6   



--------------------------------------------------------------------------------

8.

Restrictive Covenants

(a) Non-Competition. You acknowledge that due to your executive position in the
Company and the knowledge of the Company’s and its affiliates’ confidential and
proprietary information which obtained during the term of your employment, your
employment by certain businesses would be irreparably harmful to the Company
and/or its affiliates. You agree for one (1) year after the Retirement Date not
to (other than with the prior written consent of the Company), become employed
by any Competitive Entity (as defined below). A “Competitive Entity” shall mean
any (i) any NHL or NBA team located in New York, New Jersey or Connecticut, or
(ii) any arena or theater (with at least 1,000 seats) that competes in the same
city as any of the Company’s arena’s or theaters, respectively. Additionally,
the ownership by you of not more than 1% of the outstanding equity of any
publicly traded company shall not, by itself, be a violation of this
Section 8(a).

(b) Non-Solicitation/Non-Hire. You agree not to hire, seek to hire, or cause any
person or entity to hire or seek to hire (without the prior written consent of
the Company), directly or indirectly (whether for your own interest or any other
person or entity’s interest) any person who is or was in the prior six months an
employee of the Company, or any of its subsidiaries, until the first anniversary
of the date of your termination of employment with the Company. This restriction
does not apply to any former employee who was discharged by the Company or any
of its affiliates. In addition, this restriction will not prevent you from
providing references.

You acknowledge that these Non-Competition/Non-Solicitation/Non-Hire provisions
are reasonable and necessary, and do not impose a greater restraint than
necessary to protect the Company’s legitimate business interests.

 

9.

Right to Counsel/Voluntary Waiver

The Company advises you to consult with a lawyer before executing this Agreement
and you acknowledge that you: (i) have been provided with a period of at least
twenty-one (21) days to do so, (ii) have read this Agreement (including, but not
limited to, the “Release” in Section 3(a) above), (iii) fully understand the
terms of this Agreement, and (iv) have executed this Agreement knowingly and
voluntarily and without coercion, whether express or implied.

 

10.

Revocation

(a) Right to Revoke. You may revoke this Agreement within seven (7) days after
the date on which you sign it. This Agreement will not be binding or enforceable
until that seven- (7-) day period has expired. If you decide to revoke this
Agreement, you must notify us of your revocation in a letter signed by you and
received by Shari Holtzman no later than 5:00 p.m. on the seventh (7th) day
after you signed this Agreement. A letter of revocation that is not received by
the seventh (7th) day after you have signed the Agreement will be invalid and
will not revoke this Agreement.

(b) Effective Date of Agreement. If you have not revoked this Agreement in
accordance with this Section 10, the eighth (8th) day after the date on which
you sign the Agreement shall be the “Effective Date” of the Agreement.

 

11.

Choice of Law/Forum/Waiver of Jury Trial/Contract Interpretation/Indemnification

(a) This Agreement shall be deemed to be made under, and in all respects shall
be interpreted, construed and governed by and in accordance with, the laws of
the State of New York without reference to its conflict of law principles.

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         7   



--------------------------------------------------------------------------------

(b) You and the Company hereby irrevocably submit to the jurisdiction of the New
York Supreme Court located in Manhattan and the United States District Court for
the Southern District of New York solely in respect of the interpretation and
enforcement of the provisions of this Agreement, and you and the Company hereby
waive, and agree not to assert, as a defense that you or it are not subject
thereto or that the venue thereof may not be appropriate. You and the Company
hereby agree that mailing of process or other papers in connection with any such
action or proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.

(c) You and the Company hereby waive any right to a jury trial on any issue in
any controversy relating to, arising out of, pertaining to or affecting this
Agreement, your employment by MSG or the Company, and/or the termination of your
employment, including but not limited to, any federal or state statutory or
common law claims, including, but not limited to, any right to a jury trial
provided by statute, the Seventh Amendment to the United States Constitution, or
any other authority.

(d) You agree that the language of all parts of this Agreement shall be
construed as a whole, and according to their fair meaning and not strictly for
or against you or the Company.

(e) To the extent you were covered by the Company’s indemnification or D&O
policies or any applicable law regarding indemnification during the term of your
employment, any such indemnification and related rights with respect to such
period will not be affected by the termination of your employment (except as may
be provided by any applicable law). In addition, the terms and conditions the
Indemnification Agreement between you and The Madison Square Garden Company,
dated November 17, 2015, shall remain in full force and effect after the
termination of your employment.

 

12.

Additional Provisions

(a) Breach of Agreement. You hereby acknowledge and agree that your breach or
threatened breach of Sections 4, 5, 7 or 8 of this Agreement will cause
irreparable harm to the Company for which monetary damages alone will not
provide an adequate remedy. Accordingly, the Company, in addition to any other
rights or remedies available to it under this Agreement or otherwise, will be
entitled to an injunction to be issued by any court of competent jurisdiction
restraining you from committing or continuing any violation of these provisions,
without the necessity of showing actual damage and without any bond or other
security being required.

(b) Withholdings. The Company may withhold from any payment due hereunder any
taxes or other withholdings that are required to be withheld under any law, rule
or regulation.

(c) Non-Admission of Liability. The parties agree and acknowledge that the
agreement by MSG described herein, and the settlement and termination of any
asserted or unasserted claims against any of the Releasees, are not and shall
not be construed to be an admission of any violation of any federal, state or
local statute or regulation, or of any duty owed, contractual or otherwise, by
any of the Releasees to you.

(d) Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the subject matter, and supersedes any and all prior
agreements, discussions, understandings, promises and expectations, except as
provided in Section 11(e) above. This Agreement may be modified only by a
written instrument signed by you and by MSG.

(e) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that you may not assign this Agreement without
the express written consent of MSG.

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         8   



--------------------------------------------------------------------------------

(f) Severability. In the event any paragraph, section, sentence, provision, or
clause of this Agreement, or portion thereof, shall be determined to be illegal,
invalid, or unenforceable, the remainder of this Agreement, and the remainder of
any such paragraph, section, sentence, provision, or clause shall not be
affected and shall be given full effect without regard to the illegal, invalid
or unenforceable portion, provided, however, if Section 3(a) above is held
illegal, invalid or unenforceable, MSG shall be released from any obligations
under Section 2.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

 

13.

Acknowledgments and Waivers Including Express Waiver Under the ADEA

By signing below, you certify and acknowledge as follows:

(a) That you have read the terms of this Agreement, and that you understand
their terms and effects, including the fact that under this Agreement you have
agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any legal action
arising out of or relating to your employment by MSG or the Company, or the
termination of your employment, up and through the date of your execution of
this Agreement, including any and all claims relating to age discrimination
under the ADEA;

(b) That you have signed this Agreement voluntarily and knowingly in exchange
for the consideration described herein, which you acknowledge is adequate and
satisfactory to you and which you acknowledge is in addition to any other
benefits to which you are otherwise entitled;

(c) That you have been and are hereby advised in writing to consult with an
attorney prior to signing this Agreement, and that you have been given an
adequate opportunity to do so;

(d) That under this Agreement you do not waive rights or claims that may arise
after the date this Agreement is executed;

(e) That MSG has provided you with a period of at least twenty-one (21) days
within which to consider this Agreement, and that you have signed on the date
indicated below after concluding that this Agreement is satisfactory to you;

(f) That if you choose to execute this Agreement before the expiration of the
twenty-one- (21-) day period, you do so freely, voluntarily and with full
knowledge of your rights; and

(g) That this Agreement may be revoked by you within seven (7) calendar days
after you execute this Agreement, in accordance with Section 10(a) above, and it
shall not become effective until the expiration of such seven- (7-) day
revocation period.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         9   



--------------------------------------------------------------------------------

We wish you luck in your future endeavors.

 

Sincerely yours, /s/ Sandra P. Kapell

Sandra P. Kapell

Executive Vice President, Chief Administrative Officer

Accepted and Agreed to:

 

/s/ Donna Coleman Donna Coleman

Date: December 10, 2018

 

THE MADISON SQUARE GARDEN COMPANY

TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091

         10   